            Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 1 of 8




                          THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JOHN A. GIBSON AND MARY E.                           §
WENDT,                                               §
                                                     §
          Plaintiffs,                                §
                                                     §        CAUSE NO. 5:19-CV-00449-OLG
vs.                                                  §
                                                     §                  JURY DEMAND
ROBERTS MARKEL WEINBERG                              §
BUTLER HAILEY, P.C.,                                 §
                                                     §
          Defendant.                                 §

     DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE COURT:

          COMES NOW Defendant Roberts Markel Weinberg Butler Hailey PC

(“RMWBH”) and files its Traditional Motion for Summary Judgment (“Motion”)

regarding the claims brought by Plaintiffs John A. Gibson and Mary E. Wendt

(collectively “Plaintiffs”) and in support thereof shows the following:

                           I.      SUMMARY OF THE ARGUMENT

          Plaintiffs have filed claims against RMWBH alleging violations of the Fair

Debt Collection Practices Act (“FDCPA”), Texas Debt Collection Act (“TDCA”), and

Texas Deceptive Trade Practices Act (“DTPA”) related to a letter sent by RMWBH

demanding payment from Plaintiffs for unpaid assessments owed to the Lakeridge

Homeowners Association (“Letter”). 1 Specifically, Plaintiffs are asserting that the



1   See Plaintiffs’ Complaint and Demand for Jury Trial, (“Petition”), currently on file with the Court.


DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                            PAGE 1 OF 8
         Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 2 of 8




Letter sent by RMWBH violated the FDCPA, TDCA, and DTPA because it

“impermissibly shortens the validation period to less than what is proscribed by

law.” 2 Plaintiffs arguments regarding the FDCPA, TDCA, and DTPA are meritless

because the language contained in the Letter does not actually violate any of those

statutes as evidenced by Plaintiffs’ own citation. 3 Additionally, Plaintiffs’ claims

under the FDCPA, TDCA, and DTPA must also fail because the debt which RMWBH

was seeking to recover was not a consumer debt and, thus, those statutes are

inapplicable. 4 For all these reasons, Plaintiffs’ claims are without merit and

RMWBH’s Traditional Motion for Summary Judgment should be granted.

                            II.     FACTUAL BACKGROUND

       On March 6, 2019, RMWBH mailed the Letter to Plaintiffs which stated

“Demand is hereby made for payment of the Amount Due ($892.00) within thirty (30)

days of the date you receive this letter.” 5 The Letter also included the validation

notice language required by the FDCPA which reads, “[i]f you fail to dispute the debt

within thirty (30) days after the date you receive this letter, we will assume the debt

is valid. This letter is being sent in an attempt to collect a debt and any information

obtained will be used for that purpose.” 6




2 Id. at pg. 4.
3
  See Chauncey v. JDR Recovery Corp., 118 F.3d 516, 519 (7th Cir. 1997).
4
  See 15 U.S.C.A. § 1692a (West). See also Tex. Fin. Code Ann. § 392.001; Tex. Prop. Code Ann. §
204.001; Garcia v. Jenkins Babb, L.L.P., 569 Fed. Appx. 274, 276 (5th Cir. 2014).
5 See Petition at pg. 3.
6 Id.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                        PAGE 2 OF 8
         Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 3 of 8




                         III.    ARGUMENTS & AUTHORITIES

       Defendant is entitled to summary judgment because: (1) the request for

payment “within 30 days” did not impermissibly shorten the statutory validation

period and; (2) the FDCPA, TDCA, and DTPA are inapplicable to Plaintiffs’ claims as

the Letter was not seeking to collect a consumer debt.

       A.      The language in the Letter did not impermissibly shorten the
               validation period.

       Plaintiffs claim in their Petition that RMWBH violated the FDCPA, TDCA,

and DTPA, because the Letter sent by RMWBH contained a demand for payment

“within 30 days of the date you receive this letter.” 7 Plaintiffs allege that this

language “contradicts the language in the Letter explaining the Plaintiffs’ validation

rights under the FDCPA, which allows Plaintiffs thirty days in which to dispute the

debt and request verification.” 8 In support of this proposition, Plaintiffs offer a single

non-binding case from the 7th Circuit which actually contradicts rather than supports

their argument. 9 Specifically, Plaintiffs cite to Chauncey v. JDR Recovery Corp., 118

F.3d 516 (7th Cir. 1997) in support of the statement in their petition that, “the

demand that payment (or payment arrangements) be made in the same time allowed

to dispute the debt and request verification impermissibly shortens the validation

period to less than what is prescribed under the law.” 10 Plaintiffs’ arguments are

without merit because that is not what the Court in Chauncey actually said. 11 What



7 See Petition at pg. 3.
8 Id. at pg 4.
9 Id. See also Chauncey v. JDR Recovery Corp., 118 F.3d 516, 519 (7th Cir. 1997).
10 Id.
11 See Chauncey 118 F.3d 516, 519.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                 PAGE 3 OF 8
          Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 4 of 8




the Court actually stated was that a collection letter which states that payment must

be received within 30 days, contradicts the validation language required by § 1692g

because that section does not have any corollary requirement that a request for

validation be received within thirty days. 12 Stated differently, the Court found that

the demand that payment be received within thirty days contradicted the validation

notice because receipt of the payment within that time period would require the

debtor to mail the payment prior to the thirty day deadline. 13 No such circumstances

exist here as the Plaintiffs were requested to make a payment within thirty days, the

same amount of time they had to dispute the debt and request verification. 14 Thus,

because the Letter from RMWBH did not state that payment needed to be “received”

within thirty days, the Chauncery case is distinguishable and Plaintiffs’ arguments

fail as a matter of law. 15

        Plaintiffs’ arguments are further contradicted by the decisions of other Circuit

Courts that have been asked to address this issue, including the Fifth Circuit. 16 Some


12 Id.
13 Id.
14 See Petition at pg. 3.
15 Id. See also Chauncey 118 F.3d 516, 519.
16 See Peter v. GC Services L.P., 310 F.3d 344, 350 (5th Cir. 2002)(“Because the challenged language

here did not demand payment in a specific time period shorter than 30 days, we conclude that the
letter did not violate § 1692.”) See also Jacobson v. Healthcare Fin. Services, Inc., 516 F.3d 85, 92 (2d
Cir. 2008)(“The letter sent by HFS to Jacobson, though it demanded payment, adequately explained
that the recipient had the right to seek verification of the debt. It presented Jacobson with two
alternate ways of avoiding “further action”: either pay the debt “within 30 days,” or submit a notice of
dispute, “within 30 days.” This right to seek validation of the debt was further explained, not on the
back of the demand letter, but on its face, below the initial statement, and in clear terms. In these
circumstances, even the least sophisticated debtor would understand that she had the option to submit
a notice of dispute, rather than pay the claimed sum. We therefore affirm the district court’s decision
to reject Jacobson’s first argument.”); Durkin v. Equifax Check Services, Inc., 406 F.3d 410, 416 (7th
Cir. 2005)(“This validation period, however, is not a grace period: a debt collector is “perfectly free” to
demand payment and pursue collection efforts, including an appropriate lawsuit against the debtor,
within the validation period. Thus, during the validation period, the debtor’s right to dispute coexists
with the debt collector’s right to collect”).


DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                             PAGE 4 OF 8
         Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 5 of 8




of those Courts have directly contradicted the holding in Chauncery but, at a

minimum, they have held that when the language of a demand letter does not specify

a time period shorter than thirty days it does not violate §1692g. 17 Plaintiffs have not

presented any authority supporting their statement that a demand for payment in

the same period allowed for validation violates the FDCPA, TDCA, or DTPA nor has

Defendant been able to find any. 18 For this reason also, Plaintiffs arguments are

without merit and RMWBH’s motion for summary judgment should be granted. 19

       B.      The FDCPA, TDCA, and DTPA are inapplicable.

       Even if Plaintiffs could establish the Letter sent by RMWBH violated any

provisions of the FDCPA, TDCA, or DTPA, Plaintiffs’ claims still fail as a matter of

law because those statutes only apply to consumer debts. 20 Plaintiffs state in their

petition that “[t]he obligation (“Debt”) required Plaintiffs to pay money arising out of

transactions in which, money, property, insurance or services were subject thereof,

and the same were primarily for personal, family, or household purposes.” 21 This

statement is merely a rote recitation of the definition of “debt” under §1692a(5). 22

Plaintiffs present this contention as fact, but do not offer any actual basis or caselaw

demonstrating how homeowners assessments are either an item or service intended

for personal or family use. 23 Indeed, recent Texas Court of Appeals opinions have held



17 Id.
18 See generally Petition.
19 Fed. R. Civ. P. 56.
20 See 15 U.S.C.A. § 1692a (West). See also Tex. Fin. Code Ann. § 392.001; Tex. Prop. Code Ann. §

204.001; Garcia v. Jenkins Babb, L.L.P., 569 Fed. Appx. 274, 276 (5th Cir. 2014).
21 See Petition at pg. 2.
22 See 15 U.S.C.A. § 1692a (West).
23 See generally Petition.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                    PAGE 5 OF 8
          Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 6 of 8




that assessments, dues, fees, charges, interest, late fees, fines, collection costs, and

attorney’s fees assessed by a homeowners’ association pursuant to declarations

governing the association or state law do not “arise from a transaction” and thus do

not constitute “consumer debt.” 24 This is so because these obligations do not arise out

of any transaction for money, property, insurance or services but rather exist

independently as evidenced by the fact that a homeowner cannot waive payment of

such assessments by forgoing use of the services, property, et cetera. 25 In this sense,

the assessments are more akin to a tax, which numerous Circuit Courts have held do

not constitute consumer debts. 26 For this reason also, Plaintiffs’ claims are without

merit and RMWBH is entitled to judgment as a matter of law. 27

                      IV.     SUMMARY JUDGMENT STANDARD

        Pursuant to Federal Rule of Civil Procedure 56(a), a party may move for

summary judgment, identifying each claim or defense—or the part of each claim or

defense—on which summary judgment is sought. 28 The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material




24 See Green v. Port of Call Homeowners Ass’n, 03-18-00264-CV, 2018 WL 4100855, at *10 (Tex. App.—
Austin Aug. 29, 2018, no pet.)
25 Id. See also Calogero v. Shows, Cali & Walsh, LLP, 385 F. Supp. 3d 483, 490 (E.D. La. 2019).
26 See Beggs v. Rossi, 145 F.3d 511, 512 (2d Cir. 1998)(“However, as the district court observed, the tax

is not levied upon the purchase or registration of the vehicle per se, but rather upon the ownership of
the vehicle by the citizen. There is simply no “transaction” here of the kind contemplated by the
statute.”) See also Staub v. Harris, 626 F.2d 275, 278 (3d Cir. 1980)(“Taxes are used for more general
purposes; they are not limited to the statutory purposes. They provide funds for such nonpersonal
purposes as prisons, roads, defense, courts and other governmental services.”); In re Westberry, 215
F.3d 589, 591 (6th Cir. 2000)(“consumer debt is incurred for personal or household purposes, as stated
in the statute, while taxes are incurred for a public purpose.”)
27 Fed. R. Civ. P. 56.
28 Id.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                           PAGE 6 OF 8
            Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 7 of 8




fact and the movant is entitled to judgment as a matter of law. 29 The court should

state on the record the reasons for granting or denying the motion. 30

                      V.     SUMMARY JUDGMENT EVIDENCE

           Defendant relies on the following Exhibits as summary judgment evidence and

incorporates by reference such Exhibits into this Motion:

           Exhibit A – March 6, 2019 collection letter from RMWBH.

           Exhibit B – April 25, 2019 collection letter from RMWBH.

           Exhibit C – Declarations of Lakeridge Homeowners Association.


                                       VI.    PRAYER

           WHEREFORE PREMISES CONSIDERED, Defendant Roberts Markel

Weinberg Butler Hailey PC respectfully requests the Court enter an order granting

its Traditional Motion for Summary Judgment, and for such other and further relief

to which it may show itself to be justly entitled.




29   Id.
30   Id.


DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                          PAGE 7 OF 8
         Case 5:19-cv-00449-OLG Document 11 Filed 03/30/20 Page 8 of 8




                                     Respectfully submitted,

                                     ROBERTS MARKEL WEINBERG BUTLER HAILEY PC


                                     ___________________________________________
                                     GREGG S. WEINBERG
                                     Texas State Bar No. 21084150
                                     S.D. Texas Bar No. 6799
                                     FRANK O. CARROLL III
                                     Texas State Bar No. 24082785
                                     S.D. Texas Bar No. 1671202
                                     BEN E. HAMEL
                                     Texas State Bar No. 24103198
                                     S.D. Texas Bar No. 3184927
                                     2800 Post Oak Blvd, 57th Floor
                                     Houston, TX 77056
                                     Telephone: (713) 840-1666
                                     gweinberg@rmwbh.com
                                     fcarroll@rmwbh.com
                                     bhamel@rmwbh.com
                                     ATTORNEYS FOR DEFENDANT



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served upon the parties listed below through the court’s ECF service system or as
indicated below on the 30th day of March, 2020.

       Jerry J. Jarzombek
       The Law Office of Jerry Jarzombek, PLLC
       301 Commerce Street, Suite 2900
       Fort Worth, Texas 76102


                                     _________________________________________
                                     FRANK O. CARROLL III




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                          PAGE 8 OF 8
